Citation Nr: 1219387	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $1999.00 was properly created.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to December 1946 and from March 1951 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Debt Management Center in St. Paul, Minnesota.  The VA Regional Office (RO) in Philadelphia, Pennsylvania, currently has jurisdiction over the case and has determined that the debt of VA pension benefits in the amount of $1999.00 was properly created.  The Board remanded the case in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The maximum rate of payment for VA improved pension benefits for a Veteran with aid and attendance benefits and no dependents in 2008 was $18,654.00.  

2.  The Veteran's income from Social Security Administration (SSA) benefits as well as annuity payments, less the permitted amount of his unreimbursed medical expenses, was greater than $18,654.00 in 2008.  

3.  The maximum rate of payment for VA improved pension benefits for a Veteran with aid and attendance benefits and no dependents in 2009 was $19,736.00.  

4.  The Veteran's income from SSA benefits as well as annuity payments, less the permitted amount of his unreimbursed medical expenses, was greater than $19,736.00 in 2009.  


CONCLUSION OF LAW

The overpayment of VA pension benefits in the amount of $1999.00 is a valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations and is analogous to the cases under the Barger directives.

Whether or not the overpayment in question was properly created is the only matter at hand.  There is no further development to be made as to that issue.

In November 2006, a claim for VA benefits was received and accepted as a claim for both compensation and pension benefits.  In a July 2007 rating decision, the Veteran was granted entitlement to special monthly pension based on the need for aid and attendance.  In an August 2007 notice letter, he was advised of this decision.  Thereafter, income information was received from the Veteran on a VA Form 21-527.  He indicated that he had monthly income from the SSA of $468.00 per month ($5616.00 annually) and a monthly income of $662.00 per month from an annuity ($7994.00 annually).  Based on this information, another VA letter was sent to the Veteran in September 2007 that indicated that the Veteran would be paid at the rate of $344.00 per month, effective March 1, 2007.  

The Veteran submitted an Income Verification Report (EVR) in April 2010.  In the EVR, the Veteran reported annual SSA benefits of $5,868.00 in 2008 and $7,416.00 in 2009.  He also reported annual annuity income in 2008 of $16,064.00 and in 2009 of $17,064.00.  He reported having assets of $14,000.00.  He further indicated that his unreimbursed medical expenses paid by him in 2008 were $1234.00 and in 2009 were $1100.00.  However, the Board notes that he actually paid a Medicare premium of $1272.00.

Based upon the net amount of the Veteran's reported income in this report, in November 2010 it was determined that his annual income was excessive for the receipt of VA improved pension benefits.  The retroactive termination of the award, as of January 1, 2008, resulted in an overpayment of $1999.00.  The RO determined that the Veteran was no longer eligible to receive pension benefits based on excessive income and as of January 1, 2008, compensation benefits were awarded for a service-connected back disability.  In other words, as of January 1, 2008, the Veteran had been paid pension benefits that he was not entitled to receive because he had too much income and, therefore, he was obligated to pay back to VA the amount he was paid, i.e., $1999.00.

In November 2010, in his notice of disagreement, the Veteran indicated that his SSA benefits were actually $518.00 per month or $6,216.00 annually.  This is actually more than reported on the EVR, which listed total SSA benefits in 2008 of $5868.00 annually.  It appears that he was referring to his net amount of SSA benefits received in 2010 instead of 2008.  His gross amount of SSA benefits was actually $584.00.  In any event, it follows that with SSA benefits totaling that new amount, his income was still excessive for VA pension benefits.  

In January 2011, the Committee on Waivers and Compromises (Committee) considered whether the recovery of the debt of $1999.00 should be waived, but determined that a waiver was not warranted.  

The RO developed the issue on appeal as whether the Veteran is entitled to VA pension benefits as of January 1, 2008, as indicated in the February 2011 statement of the case and the subsequent May 2011 supplemental statement of the case.  The issue that is actually being appealed is whether the overpayment of pension benefits in the amount of $1999.00 was properly created.  These are separate issues since the one addressed in the statement of the case and supplemental statement of the case deals with whether there is current entitlement to pension from January 1, 2008 onward, while the issue that the Veteran is pursuing is whether the RO properly terminated the benefits and created the overpayment.  

In his substantive appeal, the Veteran maintained that he did not request a pension and does not believe he owes the $1999.00 debt, not that he is actually entitled to pension benefits as of January 1, 2008.  Thus, the Board remanded for the proper issue to be addressed per the Veteran's correspondence: whether an overpayment of VA pension benefits in the amount of $1999.00 was properly created.  

In a subsequent March 2012 supplemental statement of the case, the RO addressed the proper issue, concluding that the overpayment of VA) pension benefits in the amount of $1999.00 were properly created.  Pursuant to the Board's remand, the RO also associated a copy of the Veteran's notice of disagreement and December 2010 financial status report.  A copy of his original waiver request could not be located.  Thus, the RO complied, to the extent possible, with the Board's remand.

The eligibility of a veteran for improved pension depends on countable income.  Pertinent regulations provide that improved pension benefits shall be terminated if countable annual income exceeds applicable income limitations.  Under the provisions of 38 C.F.R. § 3.271, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Income from SSA and annuity payments are not excluded under 38 C.F.R. § 3.272.  The rate at which a veteran may be paid pension is reduced by the amount of a veteran's countable annual income.  38 C.F.R. § 3.23.  The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his/her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

The maximum rate of payment for VA improved pension benefits for a Veteran with aid and attendance benefits and no dependents in 2008 was $18,654.00.  In 2009, it was $19,736.00.

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

In order to calculate the amount of unreimbursed medical expenses to be deducted, it is provided that unreimbursed medical expenses that are greater than 5 percent of the annual maximum pension rate are used to reduce income.  38 C.F.R. § 3.272(g).  The maximum rate of payment for VA improved pension benefits for a Veteran with no dependents in 2008 was $11,181.00.  Therefore, 5 percent of $11,181.00 was $559.00.  The Veteran's medical expenses had to exceed that amount.  The Veteran paid $1272.00 in Medicare premiums.  The amount of $1272.00 less the amount of $559.00, or $713.00 may be used to reduce the Veteran's income.  

In the EVR, the Veteran reported total annual income in 2008 of $21,932.00 (SSA of $5,868.00, or 489.00 a month, added to annuity income of $16,064.00).  That amount, $21,932.00 less unreimbursed medical expenses of $731.00 equals $21,219.00.  That amount is greater than the maximum annual amount permitted of $18,654.00.  

The maximum rate of payment for VA improved pension benefits for a Veteran with no dependents in 2009 was $11,830.00.  In April 2010, the Veteran  reported that his total income in 2009 from SSA and annuity payments was $25,480.00 ($7,416.00 plus $17,064.00).  However, as the Veteran subsequently reported receiving only $518.00 a month from SSA, the Board will use that lower amount.  So, his total income in 2009 was $23,280.00 ($6216.00 plus $17,064.00).  He paid $1272.00 in Medicare premiums.  Five percent of the maximum rate was $591.00.  Thus, his deductible amount of unreimbursed medical expenses was ($1272.00 less $591.00) $681.00.  Therefore, his income of $23,280.00 less the permitted unreimbursed medical expenses of $681.00 equaled $22,599.00, which was well above the maximum rate for 2009, i.e., $19,736.00.  

The debt in this case was created due to excessive income for the purpose of VA pension benefits.  The Board acknowledges that the Veteran indicated that he is legally blind; however, he signed both the financial status report as well as the EVR.  All evidence was presented as being provided by him.  That even being the case, he does not dispute his income, except for the total SSA and the Board has considered all amounts submitted by him.  In all cases, his income was above the maximum annual rates for 2008 and 2009.  Accordingly, the Board finds that the overpayment at issue in this case was properly created and is a valid debt. 


ORDER

An overpayment of VA pension benefits in the amount of $1999.00 was properly created.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


